319 So. 2d 90 (1975)
Ivin BALLEN and Rose Ballen, His Wife, Appellants,
v.
PLAZA DEL PRADO CONDOMINIUM ASSOCIATION, INC., Appellee.
No. 75-71.
District Court of Appeal of Florida, Third District.
September 16, 1975.
Rehearing Denied October 15, 1975.
Caidin, Rothenberg, Kogan, Kornblum & Benjamin, Miami, for appellants.
Weissenborn, Burr & Hyman and Gary M. Carman, Miami, for appellee.
Before PEARSON, HAVERFIELD and NATHAN, JJ.
PER CURIAM.
Two points are presented in this appeal by a defendant from a judgment of foreclosure. There is no showing in the briefs or the record that either question was ever presented to the trial court. Therefore, the judgment is affirmed upon the rule stated in Caldwell v. Peoples Bank of Sanford, *91 1917, 73 Fla. 1165, 75 So. 848. See also Lee County Oil Company v. Marshall, Fla.App. 1957, 98 So. 2d 510, and the cases cited therein.
Affirmed.